O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                              for
                                            Eastern District of Washington                       Nov 05, 2019
                                                                                                      SEAN F. MCAVOY, CLERK




U.S.A. vs.                    Stanard, Jocelyn Rae                        Docket No.         0980 2:19CR00090-SMJ-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Jonathan C. Bot, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Jocelyn Rae Stanard, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers sitting in the court at Spokane, Washington, on the 22nd day of August 2019, under the following
conditions:

Condition #27: Prohibited Substance Testing: If random urinalysis testing is not done through a treatment program,
random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per month.
Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
Defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing, the
wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: On October 31, 2019, the undersigned received the results from a urinalysis Ms. Standard submitted on
October 10, 2019, which indicated she was positive for opiates. Thereafter, the undersigned contacted Ms. Stanard via
telephone, in which she admitted to taking an oxycodone pill for which she did not have a valid prescription on or about
October 7, 2019, which is a direct violation of condition number 27.

On August 22, 2019, the conditions of pretrial release supervision were reviewed with Ms. Stanard. She acknowledged an
understanding of her conditions, which included release condition number 27.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:        November 5, 2019
                                                                    by      s/Jonathan C. Bot
                                                                            Jonathan C. Bot
                                                                            U.S. Pretrial Services Officer
  PS-8
  Re: Stanard,, Jocelyn Rae
  November 5, 2019
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                       November 5, 2019
                                                                      Date
